       Case 2:17-cv-02187-JHS Document 96 Filed 04/18/19 Page 1 of 3
        Case 2:17-cv-02187-JHS Document 95 Filed 04/17/19 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVA."lIA

IN RE UNIVERSAL HEALTH SERVICES,                      CIVIL ACTION
INC., DERIVATIVE LITIGATION                           NO. 17-02187

                                                      HONORABLE JOEL H. SLOMSKY
This Document Relates to:         FILEO
ALL ACTIONS




       It is hereby stipulated by and between the undersigned counsel for the parties, pursuant to

Rule 41 (a)(l) of the Federal Rules of Civil Procedure, that the above-captioned action is

dismissed without prejudice as to all claims brought by Plaintiffs against Defendant Marvin G.

Pember, with each party to bear its own attorneys' fees and costs.

Dated: April 17, 2019

SCOTT +SCOTT                                           MORGAN, LEWIS & BOCKIUS LLP
ATTORNEYS AT LAW LLP
                                                         Isl Steven A Reed
  ls/Thomas L. Laughlin (by permission)                Steven A. Reed (Pa. ID 60145)
Thomas L. Laughlin (pro hac vice)                      Jason H. Wilson (Pa. ID 208112)
Judith S. Scolnick (pro hac vice)                       170 l Market Street
Donald A. Broggi (P.A. l.D. 85514)
Jonathan M. Zimmerman (P.A. I.D. 322668)
                                                       Philadelphia, PA 19103
                                                       Telephone: (215) 963-5000                     l
The Helmsley Building                                  Facsimile: (215) 963-500 I
230 Park A venue, 17th Floor                           steven.reed@morganlewis.com
~ew York, NY 10169                                     jason. wilson@morganlewis.com                 J

Telephone: (212) 223-6444
Facsimile: (212) 223-6334                              Counsel for Defendants
tlaughlin@scott-scott.com
jscolnick@scott-scott.com
dbroggi@scott-scott.com
j zimmerman@scott-scott.com

Co-Lead Counsel for Plaintiffs
       Case 2:17-cv-02187-JHS Document 96 Filed 04/18/19 Page 2 of 3
         Case 2:17-cv-02187-JHS Document 95 Filed 04/17/19 Page 2 of 3



BERNSTEIN LITOWITZ BERGER &                         ROBBINS, RUSSELL, ENGLERT,
GROSSMANN LLP                                       ORSECK, UNTEREINER &
                                                    SAUBERLLP
    sl David Wales (by permission)
Mark Lebovitch                                       Isl Gary A Orseck
David Wales (pro hac vice)                          Gary A. Orseck (pro hac vice)
Adam Wierzbowski (pro hac vice)                     Matthew M. Madden (pro hac vice)
 1251 A venue of the Americas, 44th Floor           2000 K Street, N. W ., 4th Floor
;\J'ew York, NY 10020                               Washington, DC 20006
Telephone: (212) 554-1400                           Telephone: (202) 775-4500
Facsimile: (212) 554-1444                           Facsimile: (202) 775-4510
markl@blbglaw.com                           '       gorseck@robbinsrussell.com
D Wales@blbglaw.com                                 mmadden@robbinsrussell.com
adam@blbglaw.com
                                                    Counsel for Nominal Defendant Universal
Co-Lead Counsel for Plaintiffs                      Health Services, Inc

GRANT & EISENHOFER P.A.

   sl John C Kams (by permission)
Michael J. Barry (PA I.D. 69122)
John C. Kairis (pro hac vice)
Viola Vetter (PA I.D. 206277)
 123 Justison Street
Wilmington, DE 19801
Telephone: (302) 622-7000
Facsimile: (302) 622-7100
mbarry@gelaw.com
jkairis@gelaw.com
vvetter@gelaw.com

Co-Lead Counsel for Plaintiffs


Sheryl L. Axelrod (PA I.D. 70959)
THE AXELROD FIRM, P.C.
The Beasley Building
1125 Walnut Street
Philadelphia, PA 19107
Telephone: (215) 461-1768
Facsimile: (215) 238-1779
saxelrod@theaxelrodfirm.com

Liaison Counsel/or Plaintiffs
            !



                                                2
     Case 2:17-cv-02187-JHS Document 96 Filed 04/18/19 Page 3 of 3
       Case 2:17-cv-02187-JHS Document 95 Filed 04/17/19 Page 3 of 3




APPROVED AND SO ORDERED this ( 7.6day of April, 2019.


                                               BY THE COURT:



                                               k1~
                                               Senior United States District Judge




                                      3
